                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAMELA SAUCER BILBO,                              Case No. 17-cv-00932-JST
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE
                                                 v.
                                   9

                                  10     COUNTY OF ALAMEDA, CALIFORNIA,
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court held a case management conference on June 13, 2018, at which Plaintiff Pamela

                                  14   Bilbo appeared pro se and Michael C. Wenzel appeared on behalf of Defendants. ECF No. 84. At

                                  15   that CMC, the Court set a further CMC for November 14, 2018. Id. The Court subsequently

                                  16   issued a scheduling order confirming the November 14 CMC date and requiring an updated case

                                  17   management statement by November 7, 2018. ECF No. 85 at 2.

                                  18          Neither party filed a case management statement. Nor did either party appear at the

                                  19   November 14 CMC. ECF No. 86.

                                  20          The parties are each ordered to show cause as to why the Court should not impose

                                  21   sanctions for their failure to comply with the Court’s orders to file a case management statement

                                  22   and appear at the November 14, 2018 CMC. Written responses to this order to show cause, as

                                  23   well as an updated case management statement, are due by December 19, 2018. A show cause

                                  24   hearing and further CMC will be held on January 10, 2019, at 2:00 p.m.

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                   1          If Plaintiff fails to appear for the show cause hearing, her complaint will be dismissed

                                   2   without prejudice. If Defendants fail to appear, their answer will be stricken.

                                   3          IT IS SO ORDERED.

                                   4   Dated: November 14, 2018
                                                                                        ______________________________________
                                   5
                                                                                                      JON S. TIGAR
                                   6                                                            United States District Judge

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
